--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.15
 
FINDERS AGREEMENT
 
This Finders Agreement (the "Agreement") is entered into as of March 13, 2010
(the "Effective Date"), between, ACRO INC., a Nevada corporation (the
"Company"), and SIDEN INVESTMENT INC., a company form under the laws of the
province of British Columbia, Canada, ("Finder") on the terms and conditions set
forth below.
 
1.           UNDERLYING FACTS/RECITALS.
 
  1.1                The Company is contemplating one or more non-brokered
financings (the “Proposed Offerings”).
 
  1.2                In connection with the Proposed Offerings, the Company has
agreed to retain the Finder on a non-exclusive basis to find, as may be
permitted under applicable securities legislation, potential subscribers to the
Proposed Offerings of not less than $110,000 in the aggregate on the terms and
conditions herein.
 
  1.3                The parties have agreed to the payment by the Company to
the Finder of certain fees respecting the provision of the Finder’s services if
a Financing can be arranged and consummated.
 
  1.4                Company desires to retain Finder and Finder desires to
provide services to Company on the terms and conditions set forth in this
Agreement.
 
2.           ENGAGEMENT.  Company hereby engages Finder on a non-exclusive basis
solely to introduce to the Company potential investors, who are identified in
Exhibit "A" attached hereto, or otherwise identified in writing by the Finder to
the Company, who were introduced to the Company by Finder during the Term
(“Investors”) to participate in an offering of Company securities. The Company
intends to offer units ("Unit") for $0.05 each ("Unit Purchase Price"), each
Unit consisting of two shares of common stock ("Unit Shares") and one warrant to
purchase one share of common stock, exercisable for 12 months, following the
initial closing of Proposed Offering, at $0.025 per share, subject to terms and
conditions agreed by the Company ("Unit Warrant"). The minimum offering is
$25,000 ("Investment Threshold"), maximum expected offering is $50,000.  Finder
shall not make any introductions in Israel, and Investors shall exclude
residents of Israel.
 
3.           TERM.  The term of this Agreement shall commence on the Effective
Date, and shall continue until terminated pursuant to section 8
("Term").  Provided that the Investment Threshold is met not later than March
20, 2010, the obligation to pay the Compensation to Finder will survive 3 years
following the termination of this Agreement if Investors were introduced to the
Company by the Finder during the Term.
 
4.           COMPENSATION. Company shall have the exclusive right, in its sole
discretion, to accept or reject any Investors presented to it by Finder. Company
shall have no obligation to enter into any transaction with any Investor
presented to it by Finder. Subject to section 3, if during the Term, the Company
agrees to sell Units to Investors, and actually accepts, during the Term or
within 3 years following termination thereof, cash payment equal to the
applicable Unit Purchase Price for all such Units purchased by Investors
introduced by Finder ("Consideration") in an aggregate amount equal or exceeding
the Investment Threshold, Finder shall receive a "Warrant" based on the below
formula. The obligation to issue the Warrants shall arise only after Company has
actually received the applicable Consideration for the Units sold to introduced
Investor.  The Finder Warrant will be issued within five (5) business days of
the actual receipt of the Consideration:
 
 
 

--------------------------------------------------------------------------------

 
 
For Investment:
Provided that the Investment Threshold is met, upon actual receipt of cash
payment from Investors, Finder shall be issued a warrant (a “Finder Warrant”)
granting Finder the right to purchase Shares at a price of US $0.025 per Share
in an amount equal to 8% percent of the number of Units actually issued to the
introduced Investors in such transaction. The Finder Warrant shall be
exercisable for a period of twelve (12) months from the date of issuance of the
Units. By way of example, in the event the introduced Investors are issued
200,000 Units, Finder would receive a Finder Warrant for 16,000 Shares,
exercisable at $0.025 for one Share.  The terms and conditions of the Finder
Warrant shall be identical to the Unit Warrant.

 
 
If at any time, the Company proposes to file a registration statement under the
Securities Act of 1933, as amended ("Securities Act") on Form S-1 or S-3 (or any
other appropriate form for the general registration of securities) with respect
to any resale of shares of Common Stock by shareholders of the Company, other
than a registration statement relating either to the sale of securities to
employees of the Company pursuant to a stock option, stock purchase or similar
plan or a Securities and Exchange Commission ("SEC") Rule 145 transaction, a
registration on any form which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the shares of Common Stock, the Company shall give the
Finder a written notice at least 20 days before the filing with the Securities
and Exchange Commission of such registration statement.  If the Finder desires
to have any of the shares underlying the Finder Warrant ("Finder's Shares")
included in such registration statement, the Finder shall so advise the Company
in writing within 10 days after the date of mailing of such notice from the
Company. The Company shall thereupon include in such filing the number of
Finder's Shares for which registration is so requested, subject to their right
to reduce the number of such shares as hereinafter provided, and shall use its
commercial reasonable efforts to effect registration under the Securities Act of
such shares; provided, however, that the Company shall have the right to
terminate or withdraw any registration initiated by it under this Section prior
to the effectiveness of such registration whether or not the Finder has elected
to include securities in such registration.  In the event the offering of the
Company’s capital stock or other securities covered by such registration
statement is to be underwritten, the Company shall not be required to include
any of the Finder's Shares  in such offering unless Finder accept the terms of
the underwriting as agreed upon between the Company and its underwriters, and
then only in such quantity as the underwriters determine in their sole
discretion will not jeopardize the success of the offering by the Company, and
in such event the offering of the Finder's Shares included in the registration
statement shall also be underwritten on the same basis as the shares offered by
the Company and the Company shall furnish the Finder with a written statement of
the managing or principal underwriter as to the maximum number of shares, if
any, (the “Maximum Includable Securities”) of each type or class of the
Company’s securities that the managing or principal underwriter, in its good
faith judgment, deems practicable to offer and sell at that time in a firm
commitment underwritten offering without materially and adversely affecting the
marketability or price of the securities of the Company to be offered.  If the
total number of securities proposed to be included in such registration
statement is in excess of the Maximum Includable Securities, the number of
securities to be included within the coverage of such registration statement
shall be reduced to the Maximum Includable Securities. It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Section with respect to the Finder's Shares that the Finder shall furnish to the
Company such information regarding itself, the Finder's Shares held by it, and
the intended method of disposition of such securities as shall be reasonably
required to effect the registration of the Finder's Shares.  This obligation
shall terminate when the Shares could be sold without restriction under Rule
144(k) promulgated by the SEC under the Securities Act of 1933.

 
 
2

--------------------------------------------------------------------------------

 
 
5.           DUTIES AND INDEPENDENT CONTRACTOR STATUS.
 
  5.1                Finder's Duties.  Subject to section 5.6 and the other
terms and conditions of this Agreement, Finder will perform its services without
any supervision from Company.  Notwithstanding anything in this Agreement to the
contrary, Finder shall not negotiate on behalf of Company, nor bind Company to
any agreement.
 
  5.2                Materials Entrusted to Finder. Company may from time to
time provide Finder with written materials such as Proposed Offering memoranda,
financial documents, and other materials to aid in attracting investment. Finder
agrees that he will not make any copies of such materials without Company’s
written consent. Finder agrees that any such materials will only be shared with
Investors and that Finder will notify Company in writing of all persons and
organizations to whom such materials are sent.
 
  5.3                Independent Finder Status.  This Agreement does not
constitute a hiring by either party.  The parties intend that so far as shall be
in conformity with the law, Finder shall be an independent contractor and not
Company's employee.  There is no requirement that Finder devote his full
productive time to Company. The parties are and shall remain independent
contractors bound by the provisions hereof. No member of Finder nor any other
officer, director, or employee of Finder shall be deemed to be an employee of
Company for any purpose, including for purposes of any of Company's employee
benefit programs, income withholding taxes, social security or similar
withholding taxes, or unemployment benefits under the law of any jurisdiction.
As an independent contractor, Finder shall be responsible for and obligated to
pay all taxes based on or arising out of this Agreement that may now or
hereafter be imposed under the authority of applicable taxing jurisdictions.
Finder shall further be responsible for securing such health, disability and
life insurance for itself, or if acting on behalf of a corporate entity, such
health, disability, and life insurance for Finder’s corporate officers,
directors, or employees (including without limitation each member of Finder's
team) as Finder deems advisable.
 
 
3

--------------------------------------------------------------------------------

 
 
  5.4                No Partnership; Indemnity. This Agreement shall not be
construed as a partnership, and Company shall not be liable for any obligation
incurred by Finder, nor shall Company be liable for any injuries, liabilities or
damages suffered by or caused by Finder.  Each party shall indemnify, defend and
hold the other harmless from any and all damages, claims, losses, causes of
action, costs, expenses and fees in connection with any liability or obligation
incurred by the other party.
 
  5.5                Finder and Company Obligations.  Finder agrees not to (i)
provide advice to any Investor about the merits of the Proposed Offering; (ii)
participate in any negotiations between the Company and Investors; (iii) assist
the Company or Investors with the completion of the transaction; (iv) handle
funds or securities involved in completing a transaction; (v) hold itself out as
providing any securities-related services other than a listing or matching
service; or (vi) take any other action that will require its registration as a
broker-dealer under the U.S. Securities laws, any applicable “blue sky” laws,
and the rules of the National Association of Securities Dealers.  Each party
covenants to (i) not take any actions in connection with the Proposed Offering
that may disqualify it as a private offering in any jurisdiction in which the
stock is offered (including the U.S.), (ii) if the securities are sold to
non-U.S. Investors outside the U.S., to comply with the requirements of
Regulation S under the Securities Act, and (iii) if a Proposed Offering or Sale
is made in the U.S. or to U.S. Investors, comply with the registration
requirements of the Securities Act provided by Section 4(2) thereof and
Regulation D thereunder. In connection with Proposed Offering made pursuant to
Regulation S, each party agrees (i) not to engage in any “directed selling
efforts” (as that term is defined in Regulation S) with respect to the Stock and
(ii) to comply with the offering restriction requirements of Regulation S. In
connection with offers made in the U.S. pursuant to Regulation D, Finder agrees
(i) to limit introduction to Investors in connection with the Proposed Offering
or Sale to persons reasonably believed by it to be “accredited investors” within
the meaning of Rule 501(a) under the Securities Act and (ii) not to engage in
any form of general solicitation or general advertising in connection with the
Proposed Offering within the meaning of Rule 502 under the Securities Act.
 
Each party understands that the other party is relying in part upon the truth
and accuracy of, and other party compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the other party
set forth herein in order to enter into this Agreement.
 
Each party agrees to indemnify and hold harmless the other party and any of its
affiliates, any director, officer, agent or employee of the other party or any
of its affiliates and each other person, if any, controlling the other party or
any of its affiliates (hereinafter collectively referred to as “Indemnified
Parties”), to the full extent lawful, from and against, and that the Indemnified
Parties shall have no liability to such party or such party owners, parents,
creditors or security holders for, any losses, expenses (including reasonable
legal fees), claims or proceedings including shareholder actions (hereinafter
collectively referred to as “losses”) related to or arising out breach of such
party of this subsection (i) or any transaction or conduct in connection
therewith.
 
6.           NO AGENCY AUTHORITY; CONFLICTS OF INTEREST.  Finder will not
represent itself as having any powers except those authorized by this Agreement,
and subject to any applicable law.  Finder shall have no authority to bind
Company by any promise or representation unless specifically authorized by the
Company, in writing, in any particular transaction.  Finder shall have no
authority to order, direct or command any of Company's employees.
 
 
4

--------------------------------------------------------------------------------

 
 
7.           USE OF COMPANY'S MARKETING MATERIALS. Company will provide Finder
with information and document’s pertaining to the Company's current Proposed
Offering.
 
8.           TERMINATION.
 
  8.1               Termination of Relationship.  Company or Finder shall have
the right to terminate this Agreement at any time, with or without cause, for
any reason whatsoever, upon written notice to the other party at least thirty
(30) days prior to termination. Provided that the Investment Threshold is met
not later than June 30, 2010, Finder shall receive the compensation described in
Section 4 for investments actually made by any potential Investors introduced
prior to the termination of this Agreement, provided that such investments were
consummated within 3 years following termination of this Agreement. Nothing in
this section, however, shall be interpreted to limit Company's right to reject
or accept Investors presented to it by Finder.
 
  8.2                Return of Company Property.  Promptly, and not later than
ten (10) days after the termination of this Agreement, all property, including
Confidential Information, belonging to Company shall be returned or made
available for return to Company or its authorized representative.
 
9.           COVENANT NOT TO USE TRADE SECRETS.
 
  9.1                Referral Sources and Solicitation.  Information regarding
the names, addresses and telephone numbers of Company's or Finder’s clients,
Company’s or Finder’s business plans, marketing materials, market studies, and
financial data ("Confidential Information") coming into the possession of the
other party during the term of this Agreement, or any prior Agreement, are trade
secrets wholly-owned by Company or the Finder, as the case may be.  All forms
and other materials, whether furnished or purchased by the relevant party, upon
which this information is recorded shall be the sole and exclusive property of
the other party. The list of potential Investors provided by Finder will be
included as Finder’s Confidential Information. During the term of this
Agreement, Finder shall only use Company’s Confidential Information to carry out
the intent of this Agreement for the benefit of Company.  Finder will not
disclose such Confidential Information to a third party (other than directors,
officers, employees or outside advisors of Finder) without the prior written
consent of the Company. All other uses are strictly prohibited. During the tern
of this Agreement, and after termination of this Agreement, Finder and Company
shall not, directly or indirectly, make known to any person, firm or corporation
the Confidential Information of the other, or use the Confidential Information
of the other for any personal or business purpose. Additionally, Finder and
Company shall not, for a period of three (3) years immediately following the
termination of this Agreement, either directly or indirectly, call on, solicit,
or take away any of the clients or referral sources or Confidential Information
of the other, with whom the other party became acquainted during its affiliation
with the other, either for itself or for any person, firm, corporation,
association or other entity for any reason or purpose whatsoever.
 
  9.2                Injunctions, Etc.  In the event of a breach or threatened
breach by either party of the provisions of this Section 9, Company or Finder,
as the case may be, shall be entitled to an injunction restraining the other
from disclosing or using, in whole or in part, the Confidential Information, or
from rendering any services to or soliciting from any person, firm, corporation,
association or other entity to whom such Confidential Information, in whole or
in part, has been disclosed or threatened to be disclosed.  Nothing herein shall
be construed as prohibiting the party whose Confidential Information has been
misused from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages from Finder.
 
 
5

--------------------------------------------------------------------------------

 
 
  9.3                Material non-public information.  Each party acknowledges
that it is (i) aware that the United States securities laws prohibit any person
who has material non-public information about a company from purchasing or
selling securities of such company, or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities, and (ii) familiar
with the Securities and Exchange Act of 1934 and the rules and regulations
promulgated thereunder and agrees that the Finder will neither use, nor cause
any third party to use, any Confidential Information or any other information
provided in connection with the Proposed Offering, including the existing of
such process in contravention of such Act or any such rules and regulations
thereof, including Rules 10b-5 and 14e-3.
 
              10.           GENERAL PROVISIONS.
 
      10.1                 Effect of Headings; Schedules.  The subject headings
of the sections of this Agreement are included for purposes of convenience only
and shall not affect the construction or interpretation of any of its
provisions.
 
      10.2                 Entire Agreement; Modification; Waiver.  This
Agreement constitutes the entire agreement between the parties pertaining to the
subject matter contained in this Agreement, except for the other agreements
referenced in this Agreement.  This Agreement supersedes all prior and
contemporaneous agreements (other than those entered into in writing
simultaneously with this Agreement), including without limitation the Finders
Agreement between the parties dated February 1, 2007, and all prior and
contemporaneous representations and understandings of the parties.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by all parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.  No
waiver shall be binding unless executed in writing by the party making the
waiver.
 
      10.3                 Counterparts.  This Agreement may be executed
simultaneously in one or more counterparts or by facsimile, and each such
agreement or facsimile so executed, shall be deemed to be an original, and all
such counterparts together shall constitute one and the same instrument.
 
      10.4                 Parties in Interest.  Nothing in this Agreement,
whether express or implied, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the parties to this
Agreement and their respective successors and assigns.  Nothing in this
Agreement is intended to relieve or discharge the obligation or liability of any
third person to any party to this Agreement, nor shall any provision give any
third person any right of subrogation or action over against any party to this
Agreement.
 
      10.5                 Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties and their respective heirs,
beneficiaries, legal representatives, successors and assigns. This Agreement may
only be assigned by Finder with the express written consent of Company.
 
      10.6                 Survival of Representations, Warranties and
Covenants.  The representations, warranties and covenants of the parties
contained in this Agreement shall survive the execution of this Agreement.
 
      10.7                 Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) on the date of delivery if personally delivered, (ii) one business day
after delivery by overnight courier or facsimile, or (iii) three business days
after mailing if mailed by first-class mail, postage prepaid, to the parties at
their addresses set forth below, or such other address designated from time to
time in writing by such party to all other parties.
 
 
6

--------------------------------------------------------------------------------

 
 
     10.8                 Governing Law, Venue and Severability.  This Agreement
shall be governed by and construed under the laws of the New York, without
giving rise to any conflict of law provisions thereunder, and any actions in
connection with or arising out of this Agreement shall be commenced and
maintained only in New York.  If any provision of this Agreement is invalid or
unenforceable, such provision shall (i) be modified to the minimum extent
necessary to render it valid and enforceable, or (ii) if it cannot be so
modified, be deemed not to be a part of this Agreement and shall not affect the
validity or enforceability of the remaining provisions.
 
      10.9                 Necessary Acts.  Each party to this Agreement agrees
to perform any further acts and execute and deliver any further documents that
may be reasonably necessary to carry out the provisions of this Agreement.
 
                              10.10              Arbitration. Any controversy or
claim arising out of or relating to this Agreement or the breach thereof shall
be settled by arbitration in New York, New York before a referee in accordance
with American Arbitration Associations rules. The judgment upon the award
rendered in the arbitration may be entered in any court having jurisdiction
hereof, and the judgment shall be final and binding on the parties.
 

 
Company:
 
ACRO INC.
a Nevada Corporation
         
 
By:
      Name: Gadi Aner       Title: CEO       Address:   18 Inbar St.  Caesarea,
Israel    

 

 
Finder:
 
SIDEN INVESTMENT INC.
         
 
By:
      Name: David Sidoo       Title: President      
Address:   Suite 1305 - 1090 West Georgia Street
                    Vancouver,B.C. V6E 3V7
   

 
7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 